Title: Articles of the Union Fire Company, 31 January 1743
From: Franklin, Benjamin
To: 


The Union Fire Company’s Articles of Agreement of January 31, 1743, are substantially the same as those of 1736 (see above, pp. 150–3), and will not be printed here in full. There are, however, three noteworthy differences. Article I increased the required equipment for each member from two leather buckets and four linen bags for salvage to six buckets, four bags, and “one convenient Fire hook.” Article VII raised the membership from 25 to 30. Article IV prescribed in considerably more detail the procedure to be followed in case of an alarm of fire, and also obligated members to respond to a fire in any part of the city, regardless of whose house was endangered. The text of this article follows:
“IV That we will all of us, upon hearing of Fire breaking out, immediately repair to the same with our Buckets, Bags and Fire hooks and there employ our best Endeavours to preserve the Goods and Effects of such of us as shall be in Danger, by packing the same in our Bags; and if more than one of us shall be in Danger at the same Time, we will divide our selves as near as may be to be equally helpful; and such of us as may be spared shall assist others. And to prevent as much as in us lies, suspicious persons from coming into, or carrying any Goods out of such Houses as may be in Danger; Two of our Number shall constantly attend at the Doors, untill all the Goods and Effects that can be saved, are packed up and carried to some safe place to be appointed by the Owner, or such of our Company as shall be present, where one or more of us shall attend them ’till they can be conveniently delivered to or secured for the Owner. And upon our first hearing the Cry of Fire in the Night-time we will immediately cause two or more Lights to be set up in our Windows; and such of our Company whose Houses may be thought in Danger shall likewise place Candles in every Room, to prevent Confusion, and that their Friends may be able to give them the more speedy and effectual Assistance. And, moreover, as this Association is intended for a general Benefit, we do further agree, that when a Fire breaks out in any part of this City, though none of our Houses Goods or Effects may be in any apparent Danger, we will nevertheless repair thither with our Buckets, Bags and Fire Hooks, and give our utmost Assistance to such of our Fellow Citizens as may stand in need of it, in the same Manner as if they belonged to this Company: And if it shall appear at the next meeting of the Company after the breaking out of any Fire in this City, that any of our Members neglected to attend, with their Buckets, Bags and Fire hooks, or set up Lights as aforesaid, every such neglecting Member shall forfeit and pay to the use of the Company the sum of Two Shillings; unless they can assign some reasonable Cause to the Satisfaction of the Company.”
The following twenty-one signers of the Articles of 1736 also signed the Articles of 1743: Samuel Coates, John Armitt, Benjamin Shoemaker, Hugh Roberts, BF, Philip Syng, William Parsons, Richard Sewell, James Morris, Stephen Armitt, William Plumsted, John Dillwyn, John Cooper, Edward Shippen, Lloyd Zachary, Samuel Powel, Jr., Thomas Lloyd, George Emlen, Thomas Lawrence, William Bell, and Joseph Turner. Others who completed the initial group of thirty signers of 1743 were: Charles Norris, Reese Meredith, Samuel Neave, William Logan, Samuel Morris, John Bard, Charles Jones, Peter Bard, and Luke Morris. As each of the original subscribers died or resigned, his name was struck through and another was elected in his place, he signing the articles as others had done, either below their names or, when that page was filled, on another page of the ms Minute Book.
